Case 4:20-cv-00172-JED-CDL Document 15 Filed in USDC ND/OK on 12/14/20 Page 1 of 14




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF OKLAHOMA


   FARRON ROBERT DEERLEADER,                     )
                                                 )
                  Petitioner,                    )
                                                 )
   v.                                            )        Case No. 20-CV-0172-JED-CDL
                                                 )
   SCOTT CROW, Director of the                   )
   Oklahoma Department of Corrections,           )
                                                 )
                  Respondent.                    )

                                       OPINION AND ORDER

          This matter is before the Court on Respondent’s motion (Doc. 11) requesting a stay of this

   habeas proceeding. Respondent filed a brief (Doc. 12) in support of the motion, and Petitioner

   filed a response (Doc. 13) opposing the motion. For the following reasons, the Court denies

   Respondent’s motion. No later than 21 days after the entry of this opinion and order, Respondent

   shall file a limited response demonstrating why this Court should not grant Petitioner’s request for

   federal habeas relief on the basis of the jurisdictional claim asserted in claim four of the petition

   for writ of habeas corpus.

                                                     I.

          Petitioner seeks federal habeas relief from the criminal judgment entered against him in the

   District Court of Creek County, Case No. CF-2016-319. Doc. 1, Pet., at 1. Following a trial, the

   jury in that case found Petitioner guilty of second-degree burglary and larceny of an automobile,

   both after former conviction of two or more felonies, and recommended a 45-year prison sentence

   for each conviction. Doc. 1, Pet., at 1; Doc. 12, Resp’t’s Br., at 2. The trial court sentenced

   petitioner accordingly and ordered the sentences to be served consecutively. Doc. 12, Resp’t’s

   Br., at 2. Petitioner filed a direct appeal, and the Oklahoma Court of Criminal Appeals (OCCA)
Case 4:20-cv-00172-JED-CDL Document 15 Filed in USDC ND/OK on 12/14/20 Page 2 of 14




   affirmed his convictions and sentences on August 16, 2018. Doc. 1, Pet., at 2; Doc. 12, Resp’t’s

   Br., at 2. Petitioner filed an application for postconviction relief on July 2, 2019, the state district

   court denied the application on November 18, 2019, and the OCCA affirmed the order denying

   the application on March 17, 2020. Doc. 1, Pet., at 3, 35-46; Doc. 12, Resp’t’s Br., at 3.

          Petitioner filed the instant federal habeas petition in April 2020, raising six claims for relief.

   Doc. 1, Pet., at 1, 5-31. As relevant to Respondent’s request for a stay of this habeas action,

   Petitioner asserts in claim four that the State of Oklahoma lacked jurisdiction to prosecute him

   because he is a member and citizen of the Muscogee (Creek) Nation and he committed the offenses

   for which he was convicted within the boundaries of the Muscogee (Creek) Nation Reservation.

   Doc. 1, Pet., at 21-23. To support this claim, Petitioner primarily cites Murphy v. Royal, 866 F.3d

   1164 (10th Cir. 2017), and he submitted copies of documents showing that he has been an enrolled

   member of the Muscogee (Creek) Nation since 1990 and that he is certified as having a certain

   degree of “Indian blood.” Doc. 1, Pet., at 21-23. The Murphy opinion Petitioner cites was issued

   in August 2017, and was amended and superseded in November 2017 by Murphy v. Royal, 875

   F.3d 896 (10th Cir. 2017) (“Murphy I”). In Murphy I, the Court of Appeals for the Tenth Circuit

   concluded that Congress has not disestablished the Muscogee (Creek) Nation Reservation and, as

   a result, the land within the boundaries of that reservation is “Indian country” for purposes of the

   Major Crimes Act, 18 U.S.C. § 1153. Murphy I, 875 F.3d at 966. Under § 1153, only the federal

   government has jurisdiction to prosecute certain crimes committed by or against Native Americans

   within “Indian country.” 28 U.S.C. § 1153(a). The U.S. Supreme Court granted a petition for writ

   of certiorari to review the Tenth Circuit’s conclusion in Murphy I. Sharp v. Murphy, 138 S. Ct.

   2026 (2018).

          In July 2020, about three months after Petitioner commenced this habeas action, the



                                                      2
Case 4:20-cv-00172-JED-CDL Document 15 Filed in USDC ND/OK on 12/14/20 Page 3 of 14




   Supreme Court issued decisions in two cases relevant to Petitioner’s claim four—McGirt v.

   Oklahoma, 140 S. Ct. 2452 (2020), and Sharp v. Murphy, 140 S. Ct. 2412 (2020) (“Murphy II”).

   McGirt reached the Supreme Court via a petition for writ of certiorari filed by a state prisoner who

   sought review of the OCCA’s decision denying his application for postconviction relief. See

   McGirt v. Oklahoma, 140 S. Ct. 659 (Dec. 13, 2019) (granting petition for writ of certiorari). Like

   Petitioner and the habeas petitioner in Murphy I, the prisoner in McGirt claimed that because he

   was a Native American, the State lacked jurisdiction to prosecute him for serious offenses he

   committed within the boundaries of the Muscogee (Creek) Nation. McGirt, 140 S. Ct. at 2459.

   The McGirt Court held that because Congress did not disestablish the Muscogee (Creek) Nation

   Reservation the land within the historical boundaries of that reservation is “Indian country,” as

   defined in 18 U.S.C. § 1151(a), and, as a result, the federal government has exclusive jurisdiction

   to prosecute certain crimes committed within those boundaries if those crimes are committed by

   or against Native Americans. McGirt, 140 S. Ct. at 2468, 2479-80. Relying on McGirt, the

   Supreme Court in Murphy II summarily affirmed the Tenth Circuit’s 2017 decision that had

   reached the same conclusion. Murphy II, 140 S. Ct. at 2412.

           On August 24, 2020, in response to Petitioner’s request for habeas relief, Respondent filed

   a motion (Doc. 11) requesting a stay of this habeas action and an order directing Petitioner to return

   to state court to “re-exhaust” his claim that the State lacked jurisdiction over his criminal

   prosecution. Respondent argues that re-exhaustion is warranted to “due to the supervening change

   in federal law announced in McGirt.” Doc. 12, Resp’t’s Br., at 6. Petitioner opposes Respondent’s

   request for a stay and contends that he should not be required to re-exhaust his claim. Doc. 13,

   Pet’r’s Resp., at 2-3.




                                                     3
Case 4:20-cv-00172-JED-CDL Document 15 Filed in USDC ND/OK on 12/14/20 Page 4 of 14




                                                      II.

           Respondent’s request for a stay is based on the exhaustion requirement codified in 28

   U.S.C. § 2254(b). Docs. 11, 12. When a state prisoner, in custody under a criminal judgment

   issued by a state, requests federal habeas relief, a federal court may grant relief from that judgment

   if that prisoner shows that he or she “is in custody in violation of the Constitution or laws or treaties

   of the United States.” 28 U.S.C. § 2254(a). But, under the exhaustion doctrine, a federal court

   generally may not grant habeas relief from a state-court judgment unless the prisoner first shows

   that he “has exhausted the remedies available in the courts of the State.”                   28 U.S.C.

   § 2254(b)(1)(A); see also Ellis v. Raemisch, 872 F.3d 1064, 1076 (10th Cir. 2017) (noting that the

   Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA), “prohibits federal courts from

   granting habeas relief to state prisoners who have not exhausted available state remedies”).

           The exhaustion requirement promotes comity between state and federal courts because

   “[s]tate courts, like federal courts, are obliged to enforce federal law.” O’Sullivan v. Boerckel, 526

   U.S. 838, 844 (1999). See also Duncan v. Walker, 533 U.S. 167, 179 (2001) (noting that the

   exhaustion “requirement ‘is principally designed to protect the state courts’ role in the enforcement

   of federal law and prevent disruption of state judicial proceedings.’” (quoting Rose v. Lundy, 455

   U.S. 509, 518 (1982))). “Comity thus dictates that when a prisoner alleges that his continued

   confinement for a state court conviction violates federal law, the state courts should have the first

   opportunity to review this claim and provide any necessary relief.” Boerckel, 526 U.S. at 844.

   The Boerckel Court explained that the exhaustion requirement is satisfied when a state prisoner

   “invok[es] one complete round of the State’s established appellate review process” and that the

   prisoner need only “give state courts a fair opportunity to act on [the prisoner’s] claims.” 526 U.S.

   at 844-45 (emphasis in original). Further fleshing out this requirement, the Supreme Court has



                                                      4
Case 4:20-cv-00172-JED-CDL Document 15 Filed in USDC ND/OK on 12/14/20 Page 5 of 14




   explained that the prisoner must “provide the state courts with a ‘fair opportunity’ to apply

   controlling legal principles to the facts bearing upon his [federal] claim.” Anderson v. Harless,

   459 U.S. 4, 6 (1982).

           Here, Respondent concedes, and the record supports, that Petitioner fairly presented, and

   therefore properly exhausted, claim four through state postconviction proceedings. Doc. 1, Pet.,

   at 24, 38, 44-45;1 Doc. 12, Resp’t’s Br., at 3; Doc. 13, Pet’r’s Resp., at 1-3. In state district court,

   Petitioner asserted that he “is an American Indian member and citizen of the Muscogee (Creek)

   Nation” and he attached documents to support his assertion. See Appl. for Postconviction Relief

   (Doc.       CC19070300000400),           State         v.   Deerleader,        No.      CF-2016-319,

   oscn.net/dockets/GetCaseInformation.aspx?db-creek&number=CF-2016-319&cmid=14389, last

   visited Nov. 12, 2020. Petitioner further asserted that he was arrested in Kiefer, Oklahoma and

   held in the Creek County Jail on charges of burglarizing, and stealing a car from, a home in

   Mounds, Oklahoma which, he argued, “is located within the 1866 Territorial Boundaries of the

   Muscogee (Creek) Nation which is defined as Indian Country under Title 18 U.S.C. § 1151.” Id.

   at 2. To support his claim that, under these facts, the State of Oklahoma lacked jurisdiction over

   his criminal prosecution, Petitioner cited State v. Klindt, 782 P.2d 401 (Okla. Crim. App. 1989),

   and Indian Country, U.S.A., Inc. v. Oklahoma ex rel. Okla. Tax Comm’n, 829 F.2d 967 (10th Cir.

   1987). Id. at 3. After noting that it had reviewed the “[e]ntire court file,” the state district court



           1
             With his petition, Petitioner provided copies of postconviction rulings from the state
   district court and the OCCA. Respondent refers to these decisions and other exhibits in his brief
   but failed to attach any exhibits. Regardless, because both parties refer to documents from
   Petitioner’s state postconviction proceedings, the Court finds it appropriate to take judicial notice
   of records from Petitioner’s state postconviction proceedings as those records are available to the
   public through the Oklahoma State Courts Network, https:///www.oscn.net. See St. Louis Baptist
   Temple, Inc. v. FDIC, 605 F.2d 1169, 1172 (10th Cir. 1079) (noting “that federal courts, in
   appropriate circumstances, may take notice of proceedings in other courts, both within and without
   the federal judicial system, if those proceedings have a direct relation to matters at issue”).
                                                      5
Case 4:20-cv-00172-JED-CDL Document 15 Filed in USDC ND/OK on 12/14/20 Page 6 of 14




   rejected Petitioner’s claim, stating,

              Defendant/Petitioner first states the State has no jurisdiction because he is a citizen
              of the Muscogee (Creek) Nation. Additionally, he adds that the residence of the
              victim is within the territorial bounds of the Nation. While he does not cite the
              Murphy case, now pending before the U.S. Supreme Court, he is making similar
              allegations. Since there is a stay of the decision of the 10th Circuit, this contention
              is premature.

   Doc. 1, Pet., at 37-38.

              On postconviction appeal, the OCCA rejected Petitioner’s claim for different reasons,

   stating,

              Finally, Petitioner claims that Oklahoma lacked jurisdiction in this case because he
              is an Indian and his crimes occurred in Indian Country. Petitioner offers nothing
              other than his own assertions that his crimes were committed within an Indian
              reservation, a dependent Indian community, or an Indian allotment. He cites no
              controlling authority which establishes the District Court lacked jurisdiction in this
              case. See Okla. Const. Art. VII, § 7 (Oklahoma shall be divided into judicial
              districts and the District Court in each judicial district shall have unlimited original
              jurisdiction of all justiciable matters). This Court finds no sufficient reason to allow
              Petitioner’s ground for relief to be the basis of this application for post-conviction
              relief.

   Doc. 1, Pet., at 44-45.

              Respondent acknowledges that “the OCCA admittedly denied Petitioner’s Murphy claim

   on its merits.” Doc. 12, Resp’t’s Br., at 9.2 But Respondent argues the OCCA did not have a “full

   and fair opportunity to address Petitioner’s Murphy claim” because, at the time of its decision, the

   OCCA was bound by its “previous ruling in Murphy v. State, where the OCCA held that the Creek

   Nation had been disestablished.” Doc. 12, Resp’t’s Br., at 9 (citing Murphy v. State, 124 P.3d

   1198, 1207-08 (2005)). Respondent further argues “[n]ow that McGirt has been decided, and

   Murphy v. State has been expressly overruled,” Petitioner should be required to “re-exhaust his

   Murphy claim before this Court entertain[s] a collateral attack” on that claim. Doc. 12, Resp’t’s


              2
           For ease of discussion, the Court will also sometimes refer to Petitioner’s claim four or
   the same claim raised by other habeas petitioners as a “Murphy claim.”
                                                         6
Case 4:20-cv-00172-JED-CDL Document 15 Filed in USDC ND/OK on 12/14/20 Page 7 of 14




   Br., at 9-10.

           Petitioner opposes a stay and contends that he should not be required to re-exhaust the

   Murphy claim he previously presented to state courts through state postconviction proceedings.

   Doc. 13, Pet’r’s Resp., at 2-3. He acknowledges that Murphy I was pending review before the

   U.S. Supreme Court when the OCCA rejected his claim, but he argues that fact only strengthens

   his position because “the OCCA had an opportunity to preserve a right to correct the jurisdictional

   question by placing [his postconviction appeal] on hold until such time as the Supreme Court

   resolved the jurisdictional question set for hearing before it.” Doc. 13, Pet’r’s Resp., at 2-3. For

   two reasons, the Court finds Petitioner has the better argument.

   A.      Petitioner properly exhausted claim four.

           First, as previously discussed, Respondent concedes that Petitioner exhausted claim four

   by presenting the legal and factual bases of that claim to the state district court and the OCCA

   through postconviction proceedings before raising it in his federal habeas petition. For different

   reasons, each court rejected Petitioner’s challenge to the trial court’s jurisdiction. But both courts

   appeared to recognize the federal nature of Petitioner’s Murphy claim and the facts he relied on to

   support his claim. Doc. 1, Pet., at 38, 44-45. Clearly, Petitioner did all that is required by the plain

   language of § 2254(b) and Boerckel, by giving the state courts a first and fair opportunity to review

   his Murphy claim and provide any necessary relief before he asserted that claim in his habeas

   petition. And, as Respondent acknowledges, the OCCA exercised its opportunity to review

   Petitioner’s claim when it “admittedly denied Petitioner’s Murphy claim on the merits.” Doc. 12,

   Resp’t’s Br., at 9.

   B.      The circumstances of this case do not “require” re-exhaustion.

           Second, the cases Respondent cites to support his theory that the circumstances of this case



                                                      7
Case 4:20-cv-00172-JED-CDL Document 15 Filed in USDC ND/OK on 12/14/20 Page 8 of 14




   nevertheless “require” Petitioner to “re-exhaust” his Murphy claim do not persuade this Court that

   Petitioner must provide state courts a second opportunity to review that claim before this Court

   may consider it. Respondent primarily relies on two cases—Drennon v. Hess, 642 F.2d 1204 (10th

   Cir. 1981) (per curiam), and Crisp v. Mayabb, 668 F.2d 1127 (10th Cir. 1981)—to support his

   contention that Petitioner must re-exhaust claim four. Doc. 12, Resp’t’s Br., at 4-9. As Respondent

   contends, both cases support the general proposition that “intervening changes in law may

   necessitate re-exhaustion of a claim in state court before federal review of the claim.” Doc. 12,

   Resp’t’s Br., at 4-5; see Mayabb, 668 F.2d at 1132; Drennon, 642 F.2d at 1204-05. But neither

   case supports Respondent’s position that the circumstances of this case require re-exhaustion.

          In Drennon, the Tenth Circuit determined that a state prisoner should re-exhaust a federal

   due-process claim before the federal district court reviewed that claim because the prisoner’s claim

   arose from the State’s alleged violation of a right created by state law. Drennon, 642 F.2d at 1204.

   The Tenth Circuit noted that the Supreme Court had recently issued two “supervening” cases

   relevant to the prisoner’s claim—Hicks v. Oklahoma, 447 U.S. 343 (1980), and Mabry v. Klimas,

   448 U.S. 444 (1980)—and found that “[r]emanding a case to the state court ‘is particularly

   appropriate where, as here, the federal constitutional claim arises from the alleged deprivation by

   state courts of rights created under state law.’” Drennon, 642 F.2d at 1205 (quoting Klimas, 448

   U.S. at 447).3 The Tenth Circuit reasoned that, under the circumstances presented in Drennon,

   “the extent of [the petitioner’s] constitutional right to be sentenced by a jury turns on the extent to

   which the Oklahoma state legislature has created such a right” and that “[t]he proper construction



          3
             Notably, the Klimas Court made this statement after stating, “The claim that the [habeas
   petitioner] is entitled to be resentenced by reason of the amended recidivist statute apparently has
   not been presented to the state courts,” and after noting an “absence of any reason to believe that
   state judicial remedies would now be unavailable.” 448 U.S. at 447. Thus, it appears that Klimas
   addressed initial exhaustion, not re-exhaustion, of available state remedies.
                                                     8
Case 4:20-cv-00172-JED-CDL Document 15 Filed in USDC ND/OK on 12/14/20 Page 9 of 14




   of this statutory scheme in light of any applicable rules of construction suggested by Hicks, by

   other constitutional cases, or by state case authority is plainly a matter of state law in the first

   instance.” Drennon, 642 F.2d at 1205. The Tenth Circuit further reasoned that “the federal courts

   do not have from the Oklahoma courts a sufficiently precise post-Hicks interpretation of the

   statutory scheme to enable them to decide an alleged due process violation arising from that

   scheme.” Drennon, 642 F.2d at 1205.

          Here, in contrast to the circumstances presented in Drennon, Petitioner asserts a federal

   due-process claim arising from the State’s alleged violation of federal law, namely, the Major

   Crimes Act, and there are no underlying state-law issues or state statutory schemes that require

   further interpretation or clarification from Oklahoma courts before this Court can weigh in on that

   claim. To be fair, after discussing the need for further clarification from state courts on the

   intertwined state-law issues, the Tenth Circuit in Drennon used broad language suggesting re-

   exhaustion was also warranted in that case because (1) the petitioner might have “new state

   remedies which he may pursue” and (2) the supervening cases may have “create[d] theories not

   available at the time state remedies were initially exhausted.” Drennon, 642 F.2d at 1205. But,

   as Respondent aptly notes, McGirt did not create “a new theory of relief” because “challenges to

   the State’s jurisdiction under the Major Crimes Act and Solem [v. Bartlett, 465 U.S. 463 (1984)]

   have been available for decades.” Doc. 12, Resp’t’s Br., at 6 n.3. And, while Respondent assures

   the Court that “the OCCA is giving Murphy/McGirt claims full consideration in light of McGirt,”

   nothing in Respondent’s brief suggests that state courts have created a new postconviction remedy

   for state prisoners seeking relief in light of Murphy II or McGirt. Doc. 12, Resp’t’s Br. at 9.

   Rather, it appears Respondent is requesting that Petitioner invoke, for a second time, one full round

   of Oklahoma’s existing state postconviction procedures. Because the circumstances of this case



                                                    9
Case 4:20-cv-00172-JED-CDL Document 15 Filed in USDC ND/OK on 12/14/20 Page 10 of 14




   are significantly different than those in Drennon, the Court finds that Drennon does not support

   Respondent’s request that Petitioner re-exhaust claim four.

          Likewise, the Court finds that Mayabb does not support Respondent’s request for re-

   exhaustion. In that case, the Tenth Circuit stated that re-exhaustion may be required when there

   has been “a supervening change in federal substantive law” or there have been “[c]hanges in state

   procedural law.” Mayabb, 668 F.2d at 1132. But the Tenth Circuit further stated that “an

   intervening change in state substantive law” on a federal issue generally will not require a return

   to state court. Id. at 1133. It is not entirely clear which of these three principles Respondent

   intends to invoke. As just discussed, nothing in Respondent’s brief suggests that McGirt led to

   any changes in state procedural laws or created new postconviction remedies. Further, by

   acknowledging that “McGirt did not establish a new rule or right,” that “Indian Country claims

   were previously available,” and that “McGirt did not change the law, [but] merely applied existing

   law to the Creek Reservation,” Respondent appears to admit that McGirt also does not constitute

   an intervening change in federal substantive law. Doc. 12, Resp’t’s Br., at 6-7 nn. 2-3.

          Thus, Respondent appears to contend that “re-exhaustion is required” because McGirt

   significantly impacted substantive state law on a federal issue. Specifically, Respondent asserts

   that “McGirt upset long-settled expectations within [Oklahoma]” and caused a “seismic shift in

   everyone’s understanding about the scope of the State’s jurisdiction.” Doc. 12, Resp’t’s Br., at 7

   n.3. The Court does not necessarily disagree with Respondent’s assessment of McGirt’s impact.

   But despite the breadth of its impact, the McGirt decision addressed a narrow issue: whether the

   land promised to the Muscogee (Creek) Nation through two treaties agreed to by that Nation and

   the U.S. government “remains an Indian reservation for purposes of federal criminal law.” McGirt,

   140 S. Ct. at 2459. And the McGirt Court addressed that issue by applying existing Supreme Court



                                                   10
Case 4:20-cv-00172-JED-CDL Document 15 Filed in USDC ND/OK on 12/14/20 Page 11 of 14




   precedent. See id. at 2469 (“[A]s we have said time and again, once a reservation is established,

   it retains that status ‘until Congress explicitly states otherwise.’” (quoting Solem, 465 U.S. at 470)).

   The principles announced in Mayabb do not speak to the purported need to re-exhaust a federal

   due-process claim based on an intervening federal court decision that applies existing federal law

   in a way that significantly upsets one state’s “settled beliefs and expectations” as to how federal

   law applies to a discrete set of facts. Doc. 12, Resp’t’s Br., at 7. Accordingly, the Court finds that

   Mayabb does not support Respondent’s theory that Petitioner must return to state court to re-

   exhaust claim four.

           Instead, the Court finds that Mayabb supports Petitioner’s position because the Tenth

   Circuit ultimately determined, in that case, that re-exhaustion was not necessary. The court

   reasoned, in relevant part, that the petitioner in Mayabb previously presented his claim to the state

   courts, that “[t]he state procedure which petitioner invoked would have afforded an adequate

   forum for consideration of the legal and factual questions presented,” and that “[p]robably because

   of the then controlling state substantive law, the petition was dismissed.” Mayabb, 668 F.2d at

   1133. The Tenth Circuit concluded it was not necessary for the petitioner to re-exhaust his claim

   because “the state courts had an opportunity to consider [the] petitioner’s claim” and the

   intervening decision at issue in that case “made no change in the state postconviction remedy

   procedure” even though that decision “altered the substantive law of the state so as to recognize

   that persons such as petitioner may be entitled to a remedy in certain circumstances.” Id.

           Similarly, in this case, Petitioner presented his Murphy claim to the state courts through

   established state postconviction procedures initiated in July 2019, after the Tenth Circuit decided

   Murphy I but while that decision was pending before the Supreme Court. Doc. 1, Pet., at 38, 44-

   45. And, at least according to Respondent, the OCCA most likely rejected Petitioner’s claim under



                                                     11
Case 4:20-cv-00172-JED-CDL Document 15 Filed in USDC ND/OK on 12/14/20 Page 12 of 14




   the binding precedent of its 2005 Murphy decision. Doc. 12, Resp’t’s Br., at 9. Even assuming

   the OCCA relied on its 2005 decision to reject Petitioner’s claim, an assumption difficult to draw

   from the OCCA’s opinion, and further assuming that McGirt’s ruling could be characterized as a

   change in substantive state law on the federal issue, Mayabb instructs that, in that situation, re-

   exhaustion generally is not warranted. Mayabb, 668 F.2d at 1133 (citing Roberts v. LaVallee, 389

   U.S. 40 (1967), and Galtieri v. Wainwright, 582 F.2d 348, 355 (5th Cir. 1978)).

           Moreover, even if Mayabb supports that re-exhaustion is sometimes warranted when an

   intervening federal court decision on a federal issue results in a change in substantive state law,

   the Court would decline to apply such a rule here. As Respondent candidly admits, the OCCA did

   not “directly cite[]” its 2005 Murphy decision when it rejected Petitioner’s claim. Doc. 12,

   Resp’t’s Br., at 9. Further, the OCCA, in its March 2020 decision, also did not indirectly cite its

   prior decision or even hint that the Supreme Court’s then-pending decisions in Murphy II and

   McGirt might impact Petitioner’s claim. Instead, the OCCA suggested the authority most relevant

   to Petitioner’s claim was the Oklahoma Constitution and appeared to suggest that Petitioner’s

   claim was wholly without merit. Doc. 1, Pet., at 44-45. Under these circumstances, the Court

   finds no good reason to stay this case and require Petitioner to provide state courts with a second

   opportunity to consider the Murphy claim he squarely presented to them before the Supreme Court

   issued its decisions in McGirt and Murphy II. As Petitioner argues, the OCCA could have reserved

   its chance to be the first to determine whether Petitioner is entitled to relief for the alleged violation

   of federal law by staying his postconviction appeal pending the Supreme Court’s rulings. Doc.

   13, Pet’r’s Resp., at 2-3.

           For the reasons just discussed, Respondent has not cited any persuasive authority to

   convince this Court that, now that the federal issue has been decided and has, in Respondent’s



                                                      12
Case 4:20-cv-00172-JED-CDL Document 15 Filed in USDC ND/OK on 12/14/20 Page 13 of 14




   words, “expressly overruled” the OCCA’s contrary decision on that issue, Doc. 12, Resp’t’s Br. at

   9, this Court must stay this habeas action and require Petitioner to return to state court to re-exhaust

   the federal due-process claim he asserts in claim four.4

                                                     III.

           Based on the foregoing analysis, the Court denies Respondent’s motion to stay this habeas

   action. No later than 21 days after the entry of this opinion and order, Respondent shall file a

   limited response demonstrating why this Court should not grant Petitioner’s request for federal

   habeas relief on the basis of the jurisdictional claim asserted in claim four of the petition for writ

   of habeas corpus.

           ACCORDINGLY, IT IS HEREBY ORDERED that:

      1.       Respondent’s motion to stay (Doc. 11) is denied.

      2.       No later than 21 days after the entry of this opinion and order, Respondent shall file a

               limited response demonstrating why this Court should not grant Petitioner’s request for

               federal habeas relief on the basis of the jurisdictional claim asserted in claim four of

               the petition for writ of habeas corpus.

      3.       No later than 14 days after the limited response is filed, Petitioner may, but is not

               required to, file a reply brief.



           4
            Respondent also notes that this Court recently granted a state prisoner’s request to stay a
   habeas action so the prisoner could exhaust a Murphy claim in state court. Dkt. 12, Resp’t’s Br.,
   at 8. But, as Respondent recognizes, the prisoner in that case requested the stay and had recently
   filed an application for postconviction relief to exhaust that claim. Id.; see Bethel v. Crow, No.
   17-CV-0367-GKF-FHM (N.D. Okla. Aug. 4, 2020) (unpublished) (concluding that a stay and
   administrative closure was appropriate to permit petitioner to exhaust McGirt claim in state court
   when the petitioner had not yet sought to amend habeas petition to add that claim, the claim was
   potentially untimely, and the action had been pending in federal court for three years). Here, it is
   Respondent that requests the stay and demands that Petitioner re-exhaust his timely and exhausted
   claim, and Petitioner opposes a stay. Because this case presents markedly different circumstances,
   it also warrants a different outcome.
                                                     13
Case 4:20-cv-00172-JED-CDL Document 15 Filed in USDC ND/OK on 12/14/20 Page 14 of 14




         ORDERED this 14th day of December, 2020.




                                           14
